From conviction in district court of Hale County of forgery, with punishment fixed at two years, appellant appeals.
Two bills of exception were reserved. Each presents practically the same objection to the action of the trial court in permitting witnesses who had known appellant for a long time and been intimately associated with him, to state that from being with him, hearing him talk, seeing him, noting his conduct in dealings had with him by said witnesses, they had never observed anything to indicate that he was mentally unsound and that in their judgment he was of sound mind. Each bill is qualified by the learned trial judge by a statement of the facts showing the intimate acquaintanceship and abundant opportunity on the part of the witnesses to form bases for the opinions expressed. We see no error in either bill.
Appellant asked for a new trial asserting that one of the jurors made statements to his fellow jurymen in their retirement which were improper. No affidavit of any jurymen is attached to the motion. The fact that appellant swore to said motion would not require the court to grant same. The matter of what took place in the jury room, as far as appellant was concerned, was necessarily hearsay and his affidavit regarding it was of the same character. The court did not err in overruling said motion in this condition.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.